Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated April 29, 2021.  Claims 1-20 of the application are pending.

Request for Continued Examination 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on April 29, 2021 together with lists of patents and copies of papers.  The patents and papers have been considered.


The invention is a technological advancement and is patent eligible

4.	Urban system design involves consideration of the objectives and goal of the design. This would typically be to provide economic growth of the region and provide housing and other facilities like shopping, schools, accessibility and numerous local government services to the region of the state. There are numerous objectives to be achieved, numerous requirements and many constraints including cost and accessibility constraints. The urban design should consider the layout of the design, the location and arrangement of many types of structures like houses, apartments, retail stores, gas stations, schools, local government buildings, police and fire stations, postal facilities etc. There are numerous factors to be considered in designing a city or urban region. Many teams of experts and engineers work to design and implement various features of the city. The city and the structures require water distribution system, electrical power distribution system, gas distribution system, sewer service system, waste water treatment system, roads etc. Many of these systems are designed using disparate software tools with different objectives to be optimized in the design of the individual system. However, the integration of all these systems into a viable urban system to achieve its overall goal requires coordination and compromise among various teams of experts and engineers. All these people come with different work experience in working on developing similar systems before. They use numerous rules and heuristics to make their choices for different elements of the system they work on.  Integrating all those systems into a viable urban system requires merging those rules and heuristics while making compromises. Therefore, implementing an automated system to design an urban system is not simple automation of the manual processes and is not a straight forward process. It requires documentation of all the rules and heuristics used by the engineers and experts and 

Allowable Subject Matter

5.	Claims 1-20 of the application are allowed over prior art of record. 

6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) using parametric models of urban form generation; provides a review of state-of-the-art simulation based urban form generation and its application to energy driven urban design; existing design generation and optimization methods use workflow based generation method with a set of constraints; Beirao’s CityMaker generates urban form at the city scale; it reads the urban context and generates urban form using rules of shape grammar repetitively to meet the goal of the design; the design mimics the methods of designers; Koenig’s model generates urban form at the district scale using site development, building and optimization steps; the model incorporates geographic and socio-economic constraints; it generates road network and building footprints in three dimensional form using cellular automata that use cells on a grid that evolves over time based on a set of rules; the optimization method uses a fitness function; the method proposed by Shi et al. includes site, streets, plots, buildings and flows; energy driven optimization is done at district level considering energy consumption and costs; other metrics considered are: street connectivity, density, land use mix, accessibility and pedestrian walkability; the main objective of urban design is to improve energy performance (Shi et al., “A review of simulation based urban form generation and optimization for energy driven urban design” Building and Environment, 2017); 
(2) using workflows for integrated design and thermal simulation of buildings and their performance assessment; comparison and evaluation of alternate building designs; maximizing the sustainability of the building throughout its life cycle; computer aided design (CAD) and building information modeling (BIM) are used in the design and analysis process; the design advisor produces metrics for building design , the metrics comprising building energy use McLean et al., U.S. Patent Application Publication 2010/0106674); and 
(3) urban building process comprising project approval stage, city design stage, city solution evaluation stage; approving building plan style, dimensions, height, position, outline etc. to meet urban development goals; using detailed rules for creating three dimensional maps of the urban design; modeling the three dimensional model of the city; evaluating city periphery, city height, space quantity relationship, outline of city space and city layout; detailed rules are used to define land borders, construction unit layout, building program, greening, road, facilities, other space layout and landscape features; using computer aided design (CAD) to generate three dimensional model of building units; generating construction plan and creating construction units based on the selected design (Huang et al., Chinese patent CN 106599332 A, dated April 2017). 

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating designs for an urban design project, specifically including: 
(Claim 1)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first 
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and
determining, via the evaluation engine, that the second topological metric exceeds the first topological metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing program instructions that causes 
(Claim 11)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first candidate design according to a first topology that is derived from a pre-existing topology associated with a pre- existing urban layout;
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and
determining, via the evaluation engine, that the second topological metric exceeds the first topological metric, thereby indicating that the second candidate design is a higher ranked 
 
None of these references taken either alone or in combination with the prior art of record discloses a system, comprising a processor, specifically including: 
(Claim 20)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first candidate design according to a first topology that is derived from a pre-existing topology associated with a pre- existing urban layout;
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and

 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	June 13, 2021.